*452The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on appeal from the order are brought up for review and have been considered on the appeal from the judgment (CPLR 5501 [a] [1]).
Based upon the evidence adduced at the hearing held at the direction of this court, we agree with the Supreme Court’s conclusion that the appearance of impropriety and a conflict of interest requires that the plaintiff’s attorney be disqualified, and that the affected provisions of the judgment of divorce procured while that attorney was representing the plaintiff be reversed (see, Greene v Greene, 47 NY2d 447; Cardinale v Golinello, 43 NY2d 288; Nemet v Nemet, 112 AD2d 359). Mangano, J. P., Bracken, Brown and Hooper, JJ., concur.